Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                CASE NO. 9:17-CV-80495 and CASE NO. 9:17-CV-80496
                            MARRA-MATTHEWMAN

  CONSUMER FINANCIAL PROTECTION
  BUREAU,

                    Plaintiff,

        v.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTGAGE SERVICING, INC.; and
  OCWEN LOAN SERVICING, LLC

                    Defendants.




  OFFICE OF THE ATTORNEY GENERAL,
  THE STATE OF FLORIDA,
  Department of Legal Affairs,
  and

  OFFICE OF FINANCIAL REGULATION,
  THE STATE OF FLORIDA,
  Division of Consumer Finance,

        v.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTGAGE SERVICING, INC.; and
  OCWEN LOAN SERVICING, LLC

                    Defendants.
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 2 of 9



     JOINT NOTICE AND PROPOSED AMENDED DISCOVERY AND SCHEDULING
                                ORDER


         THIS CAUSE is before the Court upon Plaintiffs’, the Bureau of Consumer Financial
  Protection (the “Bureau”), and the Office of the Attorney General and Office of Financial
  Regulation for the State of Florida (“Florida”) (collectively “Plaintiffs”), motions to consolidate
  their respective actions, Case Nos. 9:17-CV-80495 and 9:17-CV-80496, against Ocwen
  Financial Corporation, Ocwen Mortgage Servicing Inc. and Ocwen Loan Servicing, LLC
  (collectively “Defendants” or “Ocwen”), for purposes of discovery, pre-trial, and trial, but not
  for purposes of appeal and judgment [DE 266 in the Bureau action, DE 115 in the Florida action]
  (the “Motions”).
         After conferring on these Motions, the Plaintiffs and Ocwen reached an agreement
  narrowing the dispute presented in Plaintiffs’ Motions and proposing consolidation of the actions
  for purposes of discovery and dispositive motions on the terms set forth below. The Plaintiffs
  and Ocwen continue to disagree on whether trial (and pre-trial) matters should be consolidated,
  and those portions of the Motions are still pending for a decision by the Court. Ocwen’s
  opposition to those portions of the Motions is due March 8, 2019.
         In light of the parties’ agreement, the Court DENIES IN PART the portion of the
  pending Motions seeking consolidation for discovery and dispositive motions as moot in light of
  the parties’ negotiated agreement, and ORDERS consolidation of discovery and dispositive
  motions as follows:
                        Consolidation of Discovery and Dispositive Motions

         1.      The actions Case Nos. 9:17-CV-80495 and 9:17-CV-80496 are consolidated for
  purposes of fact discovery, expert discovery, and dispositive motions.

                                   Consolidated Discovery Orders

         2.      Plaintiffs may take up to five days (35 hours) of 30(b)(6) deposition testimony
  and 25 fact depositions.
         3.      Plaintiffs may propound a total of 45 interrogatories to Defendants.
         4.      Plaintiffs may depose a fact witness for more than 7 hours (up to a maximum of
  14 hours) if Plaintiffs choose to do so, but if any such deposition continues longer than 7 hours,
  that deposition will count as two fact depositions (irrespective of the length of time past 7 hours

                                                   1
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 3 of 9



  that the deposition continues). Plaintiffs will provide Ocwen with 30 days’ notice if they intend
  to depose any witness for more than one day.
         5.      Ocwen may take up to three days (21 hours) of 30(b)(6) deposition testimony and
  15 fact depositions.
         6.      Ocwen may propound a total of 40 interrogatories to Plaintiffs.
         7.      Ocwen may depose any of Plaintiffs’ experts who submit rebuttals to Ocwen’s
  experts for a total of 10 hours, rather than seven. Ocwen may take the additional three hours of
  expert deposition testimony on a subsequent day, but the additional hours of expert testimony
  will be limited to those new or revised opinions and any new information articulated for the first
  time in Plaintiffs’ rebuttal report. Defendants may also reserve up to one hour of their initial
  seven hours of expert testimony to be used at the subsequent deposition, also limited to
  testimony regarding new or revised opinions and new information in the rebuttal report.
         8.      Plaintiffs may share amongst themselves and use any discovery they have
  received or will receive in their respective actions (e.g., the Bureau may share discovery it has
  received or will receive in its action with Florida, which may also use that discovery in support
  of its claims and defenses). Defendants may use any discovery obtained in the separate actions in
  both actions (e.g., Defendants may use discovery obtained in the Bureau action with respect to
  the claims by the Florida Plaintiffs).
         9.      The Florida Plaintiffs agree that, with respect to any discovery previously
  requested by and produced (or to be produced) to the Bureau pursuant to the protective order
  entered in that case [DE 51], which requires the Bureau to treat the discovery as confidential
  where it is so designated, if that discovery is subsequently shared with Florida by the Bureau,
  that discovery is considered confidential pursuant to Sections 501.2065 and 494.00125, Florida
  Statutes, and the Florida Plaintiffs represent and agree that such discovery is exempt from any
  public records disclosure. The protective orders entered in each case [DE 51 in the Bureau action
  and DE 78 in the Florida action] shall otherwise remain in effect.
                                   Consolidated Scheduling Order

         10.     The Court hereby amends the Scheduling Order in place in the Florida action
  [DE 27, 104] to track the deadlines in the Bureau action and facilitate consolidation, as follows:

                 a.      The deadline for fact discovery is July 1, 2019.


                                                    2
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 4 of 9



              b.    The deadline for Plaintiffs’ to submit affirmative expert reports is June
                    21, 2019.
              c.    The deadline for Defendants to submit expert reports is July 22, 2019.
              d.    The deadline for Plaintiffs to submit rebuttal expert reports is July 29,
                    2019.
              e.    The deadline to complete expert discovery is August 23, 2019.
              f.    The deadline to file dispositive motions is September 20,2019.




                                              3
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 5 of 9



        Dated: March 8, 2019   Respectfully submitted,
                               Attorneys for Plaintiffs Office of the Attorney General, the
                               State of Florida, Department of Legal Affairs, and the
                               Office of Financial Regulation, the State of Florida,
                               Division of Consumer Finance

                               By: /s/ Sasha Funk Granai
                               Office of the Attorney General
                               The State of Florida
                               Department of Legal Affairs


                               Sasha Funk Granai
                               Assistant Bureau Chief, Tampa Bureau
                               Fla. Bar No.: 96648
                               Sasha.Granai@myfloridalegal.com

                               Victoria Butler
                               Director, Consumer Protection Division
                               Fla. Bar No.: 861250
                               Victoria.Butler@myfloridalegal.com

                               Jennifer Hayes Pinder
                               Senior Assistant Attorney General
                               Fla. Bar No.: 17325
                               Jennifer.Pinder@myfloridalegal.com

                               3507 East Frontage Road, Suite 325
                               Tampa, FL 33607
                               Tel.: 813.287.7950

                               By: /s/ Scott Fransen
                               Office of Financial Regulation
                               The State of Florida
                               Division of Consumer Finance

                               Scott R. Fransen
                               Assistant General Counsel
                               Fla. Bar No.: 0994571
                               Scott.Fransen@flofr.com
                               1313 N. Tampa St., Suite 615
                               Tampa, FL 33602
                               Tel.: 813.218.5364

                               Miriam S. Wilkinson
                               Chief Counsel

                                         4
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 6 of 9



                               Fla. Bar No.: 972101
                               Miriam.Wilkinson@flofr.com

                               Anthony Cammarata
                               General Counsel
                               Fla. Bar No.: 767492
                               Anthony.Cammarata@flofr.com


                               The Fletcher Building
                               200 E. Gaines Street
                               Tallahassee, FL 32399
                               Tel.: 850.410.9601




                                        5
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 7 of 9



  Dated: March 8, 2019         Respectfully submitted,

                               Attorneys for Plaintiff,
                               BUREAU OF CONSUMER FINANCIAL PROTECTION

                               JOHN C. WELLS
                               Deputy Enforcement Director

                               JAMES T. SUGARMAN
                               Assistant Litigation Deputy

                               /s/ Jean M. Healey
                               Jean M. Healey
                               E-mail: jean.healeydippold@cfpb.gov
                               Phone: 202-435-7514

                               Jean M. Healey        jean.healeydippold@cfpb.gov
                               Jan Singelmann        jan.singelmann@cfpb.gov
                               Atur Desai            atur.desai@cfpb.gov
                               Tianna Baez           tianna.baez@cfpb.gov
                               Amanda Roberson       amanda.roberson@cfpb.gov
                               Erin Mary Kelly       erin.kelly@cfpb.gov
                               James Savage          james.savage@cfpb.gov
                               Greg Nodler           greg.nodler@cfpb.gov
                               Michael Posner        michael.posner@cfpb.gov
                               Stephanie Brenowitz   Stephanie.brenowitz@cfbpb.gov

                               1700 G Street NW
                               Washington, DC 20552
                               Facsimile: (202) 435-7722




                                         6
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 8 of 9



  Dated: March 8, 2019         Respectfully submitted,

                               /s/ Catalina Azuero

                               Catalina E. Azuero (Fla. Bar No.: 821411)
                               GOODWIN PROCTER LLP
                               100 Northern Avenue
                               Boston, MA 02210
                               Tel.: 617.570.1000
                               cazuero@goodwinlaw.com

                               Thomas M. Hefferon (pro hac vice)
                               Sabrina M. Rose-Smith (pro hac vice)
                               GOODWIN PROCTER LLP
                               901 New York Ave., NW
                               Washington, DC 20001
                               Tel.: 202.346.4000
                               thefferon@goodwinlaw.com
                               srosesmith@goodwinlaw.com

                               Matthew P. Previn (pro hac vice)
                               BUCKLEY SANDLER, LLP
                               1133 Avenue of the Americas, Suite 3100
                               New York, NY 10036
                               Tel.: 212.600.2310
                               mprevin@buckleysandler.com

                               Bridget Ann Berry
                               Andrew Stuart Wein
                               GREENBERG TRAURIG, P.A.
                               777 South Flagler Drive, FL 33401
                               Tel.: 561.650.7900
                               berryb@gtlaw.com
                               weina@gtlaw.com

                               Attorneys for Defendants Ocwen Financial Corp., Ocwen
                               Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC




                                         7
Case 9:17-cv-80495-KAM Document 278 Entered on FLSD Docket 03/08/2019 Page 9 of 9



                           CERTIFICATE OF SERVICE


         I, HEREBY CERTIFY that a true copy of the foregoing JOINT NOTICE AND
  PROPOSED AMENDED DISCOVERY AND SCHEDULING ORDER was served by via ECF
  upon all counsel or parties of record listed below:

                                      Jean Healey
                             Email: jean.healey@cfpb.gov

                                    Jan Singelmann
                           E-mail: jan.singelmann@cfpb.gov

                                      Atur Desai
                             E-mail: atur.desai@cfpb.gov

                                     Tianna Baez
                            E-mail: tianna.baez@cfpb.gov

                                   Amanda Roberson
                          E-mail: amanda.roberson@cfpb.gov

                                  Erin Mary Kelly
                             E-mail: erin.kelly@cfpb.gov

                                     James Savage
                            E-mail: james.savage@cfpb.gov

                                  Stephanie Brenowitz
                         E-mail: stephanie.brenowitz@cfpb.gov

                                     Greg Nodler
                            E-mail: greg.nodler@cfpb.gov

                                     Adam Cohen
                            E-mail: adam.cohen@cfpb.gov

                             Lawrence DeMille-Wagman
                          E-mail: lawrence.wagman@cfpb.gov



  Date: March 8, 2019                         /s/ Catalina E. Azuero
                                              Catalina E. Azuero




                                          8
